DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on January 21, 2022.
Claims 1-2, 8, and 15 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 8, and 15 are independent. As a result, claims 1-20 are pending in this office action.

Response to Arguments
Applicant's arguments filed January 21, 2022 regarding the rejection of claims 1-2, 8, and 15 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Searls et al. (US 10,685,033) (hereinafter Searls) in view of Kapoor et al. (US 9,922,104) (hereinafter Kapoor), and in further view of Wilkinson et al. (US 2013/0191306) (hereinafter Wilkinson).
Regarding claim 1, Searls teaches a system for running warehouse loads for multiple tenants of a data warehouse in an analytics application environment, comprising: a computer comprising a processor (see Fig. 1, col. 3 ln 6-7, discloses a processor); a plurality of autonomous data warehouse instances, wherein each of the plurality of autonomous see Fig. 3, Fig. 5, col. 8 ln 8-12, col. 8 ln 34-47, col. 12 ln 57-62, discloses provisioning data warehouse instances for multiple respective tenants); wherein the first ETL process and the second ETL process run in parallel (see col. 7 ln 54-62, discloses a first and second ETL processes being performed in parallel); wherein the first source database is associated with a first tenant; wherein the second source database is associated with a second tenant (see Fig. 5, col. 11 ln 56-60, col. 12 ln 55-62, discloses first data source associated with first tenant and a second data source associated with second tenant).
Searls does not explicitly teach a plurality of staging areas, wherein each staging is associated with a tenant of the plurality of tenants; one ETL (extract, transform, load) server for use in a plurality of ETL processes; wherein each tenant of the plurality of tenants are associated with a source database of a plurality of source databases; wherein the ETL server initiates a first ETL process on a first data set at a first source database; wherein the ETL server initiates a second ETL process on a second data set at a second source database.
Kapoor teaches a plurality of staging areas, wherein each staging is associated with a tenant of the plurality of tenants (see Fig. 1, col. 6 ln 14-22, discloses temporary staging areas associated with tenants); one ETL (extract, transform, load) server for use in a plurality of ETL processes (see Fig. 1, col. 6 ln 31-37, discloses ETL, extract, transform, load processes); wherein each tenant of the plurality of tenants are associated with a source database of a plurality of source databases (see Fig. 1, col. 6 ln 1-9, col. 8 ln 1-8, discloses each tenant is associated with respective organization data source); wherein the ETL server initiates a first ETL process on a first data set at a first source database (Figs. 1-2, Fig. 6, col.11 ln 3-10, col. 11 ln 63-col.12 ln 3, discloses performing first ETL process on a first  delta data set according to policy); wherein Figs. 1-2, Fig. 6, col.11 ln 3-10, col. 11 ln 63-col.12 ln 3,  discloses performing a second ETL process on a second delta data set according to policy).
Searls/Kapoor are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls to utilize staging areas from disclosure of Kapoor. The motivation to combine these arts is disclosed by Kapoor as “support a wide variety of customer customizations to non-cloud-based data management applications and to cloud-based data management applications in an efficient and automated manner” (Col 4, lines 36-38) and utilizing staging areas is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Searls/Kapoor do not explicitly teach wherein a plurality of data integrator agents are accessible by each tenant to access ETL resources for use during the first and second ETL processes, and the plurality of data integrator agents are unassigned until accessed by the tenant.
Wilkinson teaches wherein a plurality of data integrator agents are accessible by each tenant to access ETL resources for use during the first and second ETL processes (see Figs. 1-2, para [0023-0024], para [0028-0029], discloses models (data integrator agents) that are accessed by business requirement model (tenant) that triggers generation of views (access) defined by respective service level agreements to view how business is going during ETL processes as shown in Fig. 1), and the plurality of data integrator agents are unassigned until accessed by the see Figs. 1-2, para [0014], para [0110], discloses modeling operational processes and generating end-to-end business views required for operational decision making (assigning models) according to service level agreements that is enabled by ETL design).
Searls/Kapoor/Wilkinson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls/Kapoor to utilize data integrator agents from disclosure of Wilkinson. The motivation to combine these arts is disclosed by Wilkinson as “efficiently navigate through the state spaces in order to identify near optimal states that satisfy given quality objectives” (para [0092]) and utilizing data integrator agents is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Searls teaches a method for running warehouse loads for multiple tenants of a data warehouse in an analytics application environment, comprising: providing at a computer comprising a processor (see Fig. 1, col. 3 ln 6-7, discloses a processor), a plurality of autonomous data warehouse instances, wherein each of the plurality of autonomous data warehouse instances are provisioned for a tenant of a plurality of tenants (see Fig. 3, Fig. 5, col. 8 ln 8-12, col. 8 ln 34-47, col. 12 ln 57-62, discloses provisioning data warehouse instances for multiple respective tenants); running the first ETL process and the second ETL process in parallel (see col. 7 ln 54-62, discloses a first and second ETL processes being performed in parallel); associating the first source database with a first tenant; and associating the second source database with a second tenant (see Fig. 5, col. 11 ln 56-60, col. 12 ln 55-62, discloses first data source associated with first tenant and a second data source associated with second tenant).
Searls does not explicitly teach a plurality of staging areas, wherein each staging is associated with a tenant of the plurality of tenants, one ETL (extract, transform, load) server for use in a plurality of ETL processes; associating each tenant of the plurality of tenants with a source database of a plurality of source databases; initiating, by the ETL server, a first ETL process on a first data set at a first source database; initiating, by the ETL server, a second ETL process on a second data set at a second source database.
Kapoor teaches a plurality of staging areas, wherein each staging is associated with a tenant of the plurality of tenants (see Fig. 1, col. 6 ln 14-22, discloses temporary staging areas associated with tenants); one ETL (extract, transform, load) server for use in a plurality of ETL processes (see Fig. 1, col. 6 ln 31-37, discloses ETL, extract, transform, load processes); associating each tenant of the plurality of tenants with a source database of a plurality of source databases (see Fig. 1, col. 6 ln 1-9, col. 8 ln 1-8, discloses each tenant is associated with respective organization data source); initiating, by the ETL server, a first ETL process on a first data set at a first source database (Figs. 1-2, Fig. 6, col.11 ln 3-10, col. 11 ln 63-col.12 ln 3, discloses performing first ETL process on a first  delta data set according to policy); initiating, by the ETL server, a second ETL process on a second data set at a second source database (Figs. 1-2, Fig. 6, col.11 ln 3-10, col. 11 ln 63-col.12 ln 3,  discloses performing a second ETL process on a second delta data set according to policy).
Searls/Kapoor are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls to utilize staging areas from disclosure of Kapoor. The motivation to combine these arts is disclosed by Kapoor as “support a wide variety of customer customizations to non-cloud-based data management applications and to cloud-based data management applications in an efficient and automated manner” (Col 4, lines 36-38) and utilizing staging areas is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Searls/Kapoor do not explicitly teach accessing a plurality of data integrator agents by each tenant to access ETL resources for use during the first and second ETL processes, and the plurality of data integrator agents are unassigned until accessed by the tenant.
Wilkinson teaches accessing a plurality of data integrator agents by each tenant to access ETL resources for use during the first and second ETL processes (see Figs. 1-2, para [0023-0024], para [0028-0029], discloses models (data integrator agents) that are accessed by business requirement model (tenant) that triggers generation of views (access) defined by respective service level agreements to view how business is going during ETL processes as shown in Fig. 1), and the plurality of data integrator agents are unassigned until accessed by the tenant (see Figs. 1-2, para [0014], para [0110], discloses modeling operational processes and generating end-to-end business views required for operational decision making (assigning models) according to service level agreements that is enabled by ETL design).
Searls/Kapoor/Wilkinson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls/Kapoor to utilize data integrator agents from disclosure of Wilkinson. The motivation to combine these arts is disclosed by Wilkinson as “efficiently navigate through the state spaces in order to identify near optimal states that satisfy given quality objectives” (para [0092]) and utilizing data integrator agents is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Searls teaches a non-transitory computer readable storage medium having instructions thereon for running warehouse loads for multiple tenants of a data warehouse in an analytics application environment, which when read and executed cause a computer to perform steps comprising: providing at a computer comprising a processor (see Fig. 1, col. 3 ln 62-7, discloses a processor and medium), a plurality of autonomous data warehouse instances, wherein each of the plurality of autonomous data warehouse instances are provisioned for a tenant of a plurality of tenants (see Fig. 3, Fig. 5, col. 8 ln 8-12, col. 8 ln 34-47, col. 12 ln 57-62, discloses provisioning data warehouse instances for multiple respective tenants); running the first ETL process and the second ETL process in parallel (see col. 7 ln 54-62, discloses a first and second ETL processes being performed in parallel); associating the first source database with a first tenant; and associating the second source database with a second tenant (see Fig. 5, col. 11 ln 56-60, col. 12 ln 55-62, discloses first data source associated with first tenant and a second data source associated with second tenant).
Searls does not explicitly teach a plurality of staging areas, wherein each staging is associated with a tenant of the plurality of tenants, one ETL (extract, transform, load) server for use in a plurality of ETL processes; associating each tenant of the plurality of tenants with a source database of a plurality of source databases; initiating, by the ETL server, a first ETL process on a first data set at a first source database; initiating, by the ETL server, a second ETL process on a second data set at a second source database.
Kapoor teaches a plurality of staging areas, wherein each staging is associated with a tenant of the plurality of tenants (see Fig. 1, col. 6 ln 14-22, discloses temporary staging areas associated with tenants); one ETL (extract, transform, load) server for use in a plurality of ETL processes (see Fig. 1, col. 6 ln 31-37, discloses ETL, extract, transform, load processes); associating each tenant of the plurality of tenants with a source database of a plurality of source databases (see Fig. 1, col. 6 ln 1-9, col. 8 ln 1-8, discloses each tenant is associated with respective organization data source); initiating, by the ETL server, a first ETL process on a first data set at a first source database (Figs. 1-2, Fig. 6, col.11 ln 3-10, col. 11 ln 63-col.12 ln 3, discloses performing first ETL process on a first  delta data set according to policy); initiating, by the ETL server, a second ETL process on a second data set at a second source database (Figs. 1-2, Fig. 6, col.11 ln 3-10, col. 11 ln 63-col.12 ln 3,  discloses performing a second ETL process on a second delta data set according to policy).
Searls/Kapoor are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls to utilize staging areas from disclosure of Kapoor. The motivation to combine these arts is disclosed by Kapoor as “support a wide variety of customer customizations to non-cloud-based data management applications and to cloud-based data management applications in an efficient and automated manner” (Col 4, lines 36-38) and utilizing staging areas is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Searls/Kapoor do not explicitly teach accessing a plurality of data integrator agents by each tenant to access ETL resources for use during the first and second ETL processes, and the plurality of data integrator agents are unassigned until accessed by the tenant.
Wilkinson teaches accessing a plurality of data integrator agents by each tenant to access ETL resources for use during the first and second ETL processes (see Figs. 1-2, para [0023-0024], para [0028-0029], discloses models (data integrator agents) that are accessed by business requirement model (tenant) that triggers generation of views (access) defined by respective service level agreements to view how business is going during ETL processes as shown in Fig. 1), and the plurality of data integrator agents are unassigned until accessed by the tenant (see Figs. 1-2, para [0014], para [0110], discloses modeling operational processes and generating end-to-end business views required for operational decision making (assigning models) according to service level agreements that is enabled by ETL design).
Searls/Kapoor/Wilkinson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls/Kapoor to utilize data integrator agents from disclosure of Wilkinson. The motivation to combine these arts is disclosed by Wilkinson as “efficiently navigate through the state spaces in order to identify near optimal states that satisfy given quality objectives” (para [0092]) and utilizing data integrator agents is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16, Searls/Kapoor/Wilkinson teach a system of claim 1, method of claim 8, and medium of claim 15.
Searls does not explicitly teach wherein the first ETL process extracts the first data set from the first source database; wherein the first ETL process transforms the first data set at a first staging area associated with the first tenant; wherein the first ETL process loads the transformed first data set to a first instance of the autonomous data warehouse associated with the first tenant using in part an assigned data integrator agent, wherein the assigned data integrator agent and the tenant associated with the assigned data integrator agent designs a model and mappings of an ETL against a logical schema and the ETL creates a physical schema in response to running of the mappings, the physical schema being a connection against which the mapping is run and a context is created using the mapping, the context being a mapping of all the logical schemas to the physical schemas.
Kapoor wherein the first ETL process extracts the first data set from the first source database (see Figs. 1-2, col. 5 ln 55-61, col. 6 ln 3-6, discloses extracting a first data set from first source database based on a first customized data source schema); wherein the first ETL process transforms the first data set at a first staging area associated with the first tenant (see col. 5 ln 18-27, col. 6 ln 20-35, discloses  transforming the first data set at a first staging area associated with first customer and loading transformed data into data warehouse); wherein the first ETL process loads the transformed first data set to a first instance of the autonomous data warehouse associated with the first tenant (see col. 5 ln 18-27, col. 6 ln 35-45, discloses loading transformed data into data warehouse from extracted incremental data corresponding to changes made at first data source associated with first customer).
Searls/Kapoor do not explicitly teach wherein the first ETL process loads the transformed first data set to a first instance of the autonomous data warehouse associated with the first tenant using in part an assigned data integrator agent, wherein the assigned data integrator agent and the tenant associated with the assigned data integrator agent designs a model and mappings of an ETL against a logical schema and the ETL creates a physical schema in response to running of the mappings, the physical schema being a connection against which the mapping is run and a context is created using the mapping, the context being a mapping of all the logical schemas to the physical schemas.
Wilkinson teaches wherein the first ETL process loads the transformed first data set to a first instance of the autonomous data warehouse associated with the first tenant using in part an assigned data integrator agent (see Figs. 1-2, para [0015], para [0023], discloses business process models used at an ETL conceptual level in a message sent from a warehouse in scheduling an order for delivery, using an ETL conceptual level model (assigned data integrator agent) for business process modeling notation), wherein the assigned data integrator agent and the tenant associated with the assigned data integrator agent designs a model and mappings of an ETL against a logical schema and the ETL creates a physical schema in response to running of the mappings (see Figs. 1-2, para [0023], para [0110], discloses ETL conceptual model being expressed as a ETL logical model and translating to physical model (physical schema)) in response to mappings between generated business views based on objectives), the physical schema being a connection against which the mapping is run and a context is created using the mapping, the context being a mapping of all the logical schemas to the physical schemas (Figs. 1-2, para [0023], para [0110], discloses physical models linked to ETL logical models and generating business views).

Regarding claims 3, 10, and 17, Searls/Kapoor/Wilkinson teach a system of claim 1, method of claim 8, and medium of claim 15.
Searls does not explicitly teach wherein the second ETL process extracts the second data set from the second source database; wherein the second ETL process transforms the second data set at a second staging area associated with the second tenant; wherein the second ETL process loads the transformed second data set to a second instance of the autonomous data warehouse associated with the second tenant.
Kapoor teaches wherein the second ETL process extracts the second data set from the second source database (see Figs. 1-2, col. 5 ln 55-61, col. 6 ln 3-6, discloses extracting a second data set from second source database based on a second customized data source schema); wherein the second ETL process transforms the second data set at a second staging area associated with the second tenant (see col. 5 ln 18-27, col. 6 ln 20-35, discloses  transforming the second data set at a second staging area associated with second customer and loading transformed data into data warehouse); wherein the second ETL process loads the transformed second data set to a second instance of the autonomous data warehouse associated with the second tenant (see col. 5 ln 18-27, col. 6 ln 35-45, discloses loading transformed data into data warehouse from extracted incremental data corresponding to changes made at second data source associated with second customer).

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Searls et al. (US 10,685,033) (hereinafter Searls) in view of Kapoor et al. (US 9,922,104) (hereinafter Kapoor) and Wilkinson as applied to claims 1, 8, and 15, and in further view of Kapoor et al. (US 9,619,535) (hereinafter Kapoor-A).
Regarding claims 4, 11, and 18, Searls/Kapoor/Wilkinson teach a system of claim 1, method of claim 8, and medium of claim 15.
Searls/Kapoor/Wilkinson does not explicitly teach wherein an initial number of ETL agents are provisioned at the ETL server.
Kapoor-A teaches wherein an initial number of ETL agents are provisioned at the ETL server (see Figs. 2-3, col. 7 ln 5-17, col. 8 ln 11-17, discloses configuring a number of ETL agents in prioritizing ETL jobs based on access data model and analyzing usage patterns).
Searls/Kapoor/Wilkinson/Kapoor-A are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls/Kapoor/Wilkinson to provision an initial number of ETL agents from disclosure of Kapoor-A. The motivation to combine these arts is disclosed by Kapoor-A as “provides for an efficient approach to perform ad-hoc analysis of data” (Col 3, lines 1-2) and provisioning an initial number of ETL agents is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 12, Searls/Kapoor/Wilkinson teach a system of claim 1, method of claim 8, and medium of claim 15.
Searls/Kapoor/Wilkinson does not explicitly teach wherein a first set of ETL agents are deployed in the context of the first ETL process.
Kapoor-A teaches wherein a first set of ETL agents are deployed in the context of the first ETL process (see Fig. 1, Fig. 4, col. 10 ln 61-66, col. 11 ln 5-12, discloses a first prioritized set of ETL jobs based on usage patterns for a time period).
Searls/Kapoor/Wilkinson/Kapoor-A are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls/Kapoor/Wilkinson to provision an initial number of ETL agents from disclosure of Kapoor-A. The motivation to combine these arts is disclosed by Kapoor-A as “provides for an efficient approach to perform ad-hoc analysis of data” (Col 3, lines 1-2) and provisioning an initial number of ETL agents is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6 and 13, Searls/Kapoor/Wilkinson teach a system of claim 1, method of claim 8, and medium of claim 15.
Searls/Kapoor/Wilkinson does not explicitly teach wherein a second set of ETL agents are deployed in the context of the second ETL process.
Kapoor-A teaches wherein a second set of ETL agents are deployed in the context of the second ETL process (see Fig. 1, Fig. 4, col. 10 ln 61-66, col. 11 ln 5-12, discloses a second prioritized set of ETL jobs based on usage patterns for a time period).
Searls/Kapoor/Wilkinson/Kapoor-A are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls/Kapoor/Wilkinson to provision an initial number of ETL agents from disclosure of Kapoor-A. The motivation to combine these arts is disclosed by Kapoor-A as “provides for an efficient approach to perform ad-hoc analysis of data” (Col 3, lines 1-2) and provisioning an initial number of ETL agents is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7, 14, and 20, Searls/Kapoor/Wilkinson teach a system of claim 1, method of claim 8, and medium of claim 15.
Searls/Kapoor/Wilkinson does not explicitly teach wherein the first set of ETL agents are exclusionary from the second set of ETL agents.
Kapoor-A teaches wherein the first set of ETL agents are exclusionary from the second set of ETL agents (see col. 3 ln 40-46, col. 6 ln 22-35, discloses scheduling of ETL jobs are customized for each customer based on usage pattern data).
Searls/Kapoor/Wilkinson/Kapoor-A are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Searls/Kapoor/Wilkinson to provision an initial number of ETL agents from disclosure of Kapoor-A. The motivation to combine these arts is disclosed by Kapoor-A as “provides for an efficient approach to perform ad-hoc analysis of data” (Col 3, lines 1-2) and provisioning an initial number of ETL agents is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Searls/Kapoor/Wilkinson teach a medium of claim 15.
Searls/Kapoor/Wilkinson does not explicitly teach wherein a first set of ETL agents are deployed in the context of the first ETL process; and wherein a second set of ETL agents are deployed in the context of the second ETL process.
Kapoor-A teaches wherein a first set of ETL agents are deployed in the context of the first ETL process (see Fig. 1, Fig. 4, col. 10 ln 61-66, col. 11 ln 5-12, discloses a first prioritized set of ETL jobs based on usage patterns for a time period); and wherein a second set of ETL agents are deployed in the context of the second ETL process (see Fig. 1, Fig. 4, col. 10 ln 61-66, col. 11 ln 5-12, discloses a second prioritized set of ETL jobs based on usage patterns for a time period).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159